




Exhibit 10.7     


Summary of New Jersey Resources Corporation Non-Employee Director Compensation
 
 
 
 
 
Annual Retainer Fee:
 
$50,000 cash (paid quarterly)
 
 
 
 
1,200 shares of NJR Common Stock
(paid annually)
 
 
 
 
 
 
Lead Non-Management Director Fee:
 
 
$10,000
 
Annual Retainer for Committee Chairs:
 
 
 
 
Audit Committee Chair:
 
 
$10,000
 
Executive Committee Chair:
 
 
$10,000
 
Leadership Development and Compensation Committee Chair:
 
 
$10,000
 
Nominating/Corporate Governance Committee Chair:
 
 
$5,000
 
Committee Meeting Fees:
 
$1,500 per meeting attended
 





